DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
a) in claim 8, line 9, it is not clear what is meant by the phrase “test integrally”;

b) claim 8 recites the limitation  “wherein the testing method further comprises: testing galvanic current distribution information between each wire-shaped for each three-electrode unit  the testing method further comprises: testing galvanic current distribution information between the wire-shaped working electrode (3) and the ring-shaped auxiliary electrode (1) and the solid-state reference electrode (2) of that unit?

c) claim 8 recites the limitation  “wherein the testing method further comprises: testing galvanic current distribution information . . . .”  What is meant by testing information?


d) in claim 8, line 9, does “all electrodes” actually refer to literally all of the electrodes of the three-electrode array, that is, all of the three electrodes of each of the three-electrode units from all of the three-electrode units taken together?

e) in claim 8 recites the limitation  “short-circuiting and connecting all the electrodes except the electrodes to be tested integrally by means of the high-speed switch (7), and testing the current between the electrode to be tested 15and the other electrodes one by one by means of the electrochemical workstation (8).“  Is the electrode to be tested a working electrode as suggested by the first 

b) in claim 9 the following clause is not clear: “testing anode reaction current density of a single electrode: based on the galvanic current of a single electrode measured in a coupling state and the self-corrosion current density measured in 20an uncoupling state, and then performing algebraic addition.”  What reaction is the anode undergoing?  Are the “anode” the “single electrode” in “testing anode reaction current density of a single electrode: . . . “ one and the same?  Is the anode (and single electrode if different from the anode) one of the electrodes of a three-electrode unit of the three electrode array of underlying claim 1?  What is meant by a “coupling state”?  What is meant by “self-corrosion”?  What is meant by “algebraic addition”?










Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-3  are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. US 4,871,440 (hereafter “Nagata”) in view of Salvatore Pace US 4,225,410 (hereafter “Pace”), Kirchhoff et al. US 5,431,800 (hereafter “Kirchhoff”), Christian Paulus US 2008/0073225 A1 (hereafter Paulus”), Reymond et al. US 2009/0178935 A1 (hereafter “Reymond”), and Vishay Siliconix, “Power MOSFETs – Device Application Note AN609A: Power MOSFET Basics: Understanding Gate Charge and Suing it to Assess Switching Performance”, Revision: 16-Feb-16 (hereafter “Vishay”).

Addressing claim 1, Nagata discloses a three-electrode local electrochemical information testing system (see the title, Abstract, and Figure 1), comprising: a concentric ring three-electrode unit (sensor) (Figures 1 and 2), an electrochemical 5workstation (Figure 3), which are electrically connected in sequence; wherein the concentric ring three-electrode array comprises a plurality of concentric ring three-electrode units (in Figures 1 and 2, the plurality of concentric ring three-electrode units are 3 and 3’), adjacent concentric ring three-electrode units are separated by an insulating material (1; although Nagata does not specifically mention that the material 1, which separates the adjacent concentric ring three-electrode units, is an insulating material, from Figure 1 it clearly must be insulating as otherwise the electrodes would be short-circuited.); the concentric ring three-electrode unit comprises a ring-shaped auxiliary electrode (3; col. 4:60), a solid-state reference electrode (3’; col. 4:59-60 and 2; col. 4:59); the ring-shaped auxiliary electrode  10and the solid-state reference electrode are both formed in an ring-shaped shape (Figure 2 and col. 4:67 – col. 5:2); the working electrode is located within the solid-state reference electrode (Figure 2), the working electrode is separated from the solid-state reference electrode by means of the insulating material (Figure 1); the solid-state reference electrode is located within the ring-shaped auxiliary electrode (Nagata actually discloses the reverse, that the ring-shaped auxiliary electrode is within solid-state reference electrode (see Figure 2); however, barring evidence to the contrary, such as unexpected results, to have the solid-state reference electrode be located within the ring-shaped auxiliary electrode is simple rearrangement of parts, if not just reversal or parts,  having no material effect on the operation of the sensor, and so prima facie obvious.  See MPEP 2144.04 B and 2144.04 C.), the solid-state reference electrode is separated from the 15ring-shaped auxiliary electrode by means of the insulating material (Figure 1).  
	Nagata, though, does not disclose a three-electrode array, that is a plurality of concentric ring three-electrode units – only a single concentric ring three-electrode unit is disclosed.  
	 
	Pace discloses a three-electrode array local electrochemical information testing system comprising a plurality of multiple-electrode units, wherein the units may comprise a working electrode, a counter electrode, and a reference electrode.  See the title, Abstract, Figures 4, 5, and 8; and col. 9:51 – col. 10:25.  As with the three-
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the three-electrode unit in Nagata be part of a plurality of three-electrode units in a three-electrode array local electrochemical information testing system, akin to an array arrangement in a sensor support member as disclosed by Pace, because this would just be duplication of parts for a multiplied effect (see MPEP 2144.04 V!.B) that would allow a number of samples to be simultaneously analyzed independently  in a convenient manner by a single test meter.  See Pace Figure 3 and col. 2:35-52. The Examiner will note that one of skill in the art could readily adapt the electrochemical workstation to be able to handle the plurality of multiple-electrode units in a similar manner as disclosed by Pace (see Nagata Figure 3 and Pace Figures 9 and 10a, and col. 15:41- col. 16:7).  
	 As for the working electrode being wire-shaped, the Examiner will first note that he does not read into “wire-shaped” that the diameter or cross-sectional area is necessarily uniform along the entire length of the wire, so that the working electrode (2) in Nagata Figure 1 can be said to be wire-shaped. In any event, to have the working electrode of Nagata be wire-shaped, as in Applicant’s Figure 3, is just a mere change of shape and so prima facie obvious (MPEP 2144.04 IV.B) especially as it was already known in the electrochemical sensor art at the time of the effective foiling date of the application to have the working electrode of a concentric ring three-electrode unit be “wire-shaped”.  See Kirchoff the title, Figures 5 and 5a, col. 1:27-39, col. 2:24-28, and col. 9:23-35.


    PNG
    media_image1.png
    245
    382
    media_image1.png
    Greyscale

)
, and Reymond the title, Figure 23, and paragraph [0152] (

    PNG
    media_image2.png
    332
    397
    media_image2.png
    Greyscale

)  .  As for the multiplexer or the switching section of it being high-speed, note the following in Paulus 

    PNG
    media_image3.png
    245
    382
    media_image3.png
    Greyscale
	  
).  As shown by Vishay, for example, MOS transistors are capable of high-speed switching:

    PNG
    media_image4.png
    363
    329
    media_image4.png
    Greyscale




col. 2:1-2, which discloses that the auxiliary electrode is made of a platinum group metal.  That this electrode is in the form a (circular) plate may be inferred from Nagata Figures 1 and 2 taken together.


Addressing claim 3, for the additional limitation of this claim see in Nagata 
col. 5:3-8, which discloses that the solid-state reference electrode is a solid-state Ag reference electrode.

Allowable Subject Matter

Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 and 9 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  

“then performing an open circuit potential test, wherein the method of performing the open circuit potential test comprises: testing a potential difference between the wire-shaped working electrode and the solid-state reference electrode; obtaining the electrochemical behavior of a single wire-shaped working electrode (3) by the 9open circuit potential test, and obtaining single-electrode electrochemical, thermodynamic and kinetic information by data analysis of the electrochemical behavior of the single wire-shaped working electrode (3).[italicizing by the Examiner]”  That is, “obtaining single-electrode electrochemical, thermodynamic and kinetic information by data analysis of the electrochemical behavior of the single wire-shaped working electrode (3)...” during the open circuit potential test.
	In contrast, the three-electrode array local electrochemical information testing system of Nagata as modified by Pace, Kirchoff, Paulus, Reymond, and Vishay is not configured to uncouple the working electrode of three-electrode units and perform open circuit potential testing by testing a potential difference between the wire-shaped working electrode and the solid-state reference electrode.  However, even if it would have been obvious to configure this three-electrode array local electrochemical information testing system to perform open circuit potential testing by testing a potential difference between the wire-shaped working electrode and the solid-state reference electrode in light of Cooper et al. 
US 8,114,269 B2 (hereafter “Cooper”), which discloses a biosensor comprising a working electrode, a counter (auxiliary) electrode, and a reference electrode, the adequately hydrated with sample.   See Cooper col. 1:12-20, col. 1:66 – col. 2:19, and claim 3.   


	b) claims 5 -9 depend from allowable claim 4.  

c) the International Search Report for International application no. PCT/CN2017/101319, provided by Applicant, which is in Chinese, cites 
CN 102980933 A and US 5188715 A as each a “Y” document against claims 1-9 of that application.  The US Examiner of application 16/677705 has obtained in EPO computer-generated English translation of CN 102980933 A.  
US 5188715 A does disclose a three-electrode unit comprising a central working electrode (54’’) surrounded by, in turn, a concentric ring-shaped reference electrode (56”) and a concentric ring-shaped auxiliary electrode (58”).  See Figure 7 and col. 9:25-44.  However, the working electrode does not appear 

    PNG
    media_image5.png
    358
    411
    media_image5.png
    Greyscale

			See again col. 9:25-44.    


    PNG
    media_image6.png
    726
    449
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    181
    417
    media_image7.png
    Greyscale


Moreover, US 5188715 A does not disclose a “three-electrode array” comprising “a plurality of concentric three-electrode units” nor a “high-speed switch”, as required by claim 1 of U.S. application 16/677705.  It is not obvious to form a “three-electrode array” from the single discloses three-electrode in  
US 5188715 A as this patent states,

    PNG
    media_image8.png
    204
    431
    media_image8.png
    Greyscale

See col. 6:19-22.
CN 102980933 A discloses a microelectrode array for use in corrosion monitoring; however, the microelectrode array is an array of individual electrodes,  working electrodes, not an array of sensor units, particularly three- or even two-electrode units – there is no auxiliary electrode and only a single shared reference electrode for all of the working electrodes.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                       July 29, 2021